ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
November 15, 2007, by and between EncryptaKey, Inc., a New Jersey Corporation
("Seller"), and EncryptaKey, Inc., a Nevada corporation ("Buyer").


RECITALS


WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, certain assets, pursuant to the terms and subject to the conditions set
forth herein.


NOW THEREFORE, Seller and Buyer agree as follows:


ARTICLE I.


DEFINITIONS


1.1 Defined Terms. As used herein, the terms below shall have the following
meanings:


"Acquired Assets" shall mean the assets of the Seller set forth on Schedule A,
B, and C hereto.


"Action" shall mean any action, claim, suit, arbitration, inquiry, subpoena,
discovery request, proceeding or investigation, or threat thereof, by or before
any court or grand jury, any governmental or other regulatory or administrative
agency or commission or any arbitration tribunal.


"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person
and any member, general partner, director, officer or employee of such Person.
For purposes of this definition of Affiliate, "control" shall mean the power of
one or more Persons to direct the affairs of the Person controlled by reason of
ownership of voting stock, contract or otherwise.


"Damages" shall mean any and all costs, losses, damages, liabilities, demands,
claims, suits, actions, judgments, causes of action, assessments or expenses,
including interest, penalties, fines and attorneys' fees incident thereto,
incurred in connection with any claim for indemnification arising out of this
Agreement, and any and all amounts paid in settlement of any such claim.


"Intellectual Property" shall mean all copyrights, copyright registrations,
proprietary processes, trade secrets, license rights, specifications, technical
manuals and data, drawings, inventions, designs, patents, patent applications,
mask works, tradenames, trademarks, service marks, product information and data,
know-how and development work-in-progress, customer lists, software, business
correspondence and marketing plans and other intellectual or
 
 
1

--------------------------------------------------------------------------------

 
 
intangible property that comprise or are necessary to the use of the Acquired
Assets, whether pending, applied for or issued, whether filed in the United
States or in other countries, including, without limitation, all associated
goodwill; all things authored, discovered, developed, made, perfected, improved,
designed, engineered, acquired, produced, conceived or first reduced to practice
by Seller or any of its employees or agents that are embodied in, derived from
or relate to the Acquired Assets, in any stage of development, including,
without limitation, modifications, enhancements, designs, concepts, techniques,
methods, ideas, flow charts, coding sheets, notes and all other information
relating to the Acquired Assets.


"Knowledge" shall mean an individual shall be deemed to have "Knowledge" of a
particular fact or other matter if such individual is actually aware of such
fact or other matter or if a prudent individual could be expected to discover or
otherwise become aware of such fact or other matter in the course of conducting
a diligent and comprehensive investigation concerning the truth or existence of
such fact or other matter. Seller shall be deemed to have "Knowledge" of a
particular fact or other matter if any officer or other representative of Seller
has Knowledge of such fact or other matter.


"Person" shall mean any person or entity, whether an individual, trustee,
corporation, general partnership, limited partnership, trust, unincorporated
organization, limited liability company, business association, firm, joint
venture, or governmental agency or authority.


"Taxes" shall mean all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
(i) imposed by any federal, territorial, state, local or foreign government or
any agency or political subdivision of any such government, for which Buyer
could become liable as successor to or transferee of the Acquired Assets or
which could become a charge against or lien on the Acquired Assets, which taxes
shall include, without limiting the generality of the foregoing, all sales and
use taxes, ad valorem taxes, excise taxes, business license taxes, occupation
taxes, real and personal property taxes, stamp taxes, environmental taxes, real
property gains taxes, transfer taxes, payroll and employee withholding taxes,
unemployment insurance contributions, social security taxes and other
governmental charges, and other obligations of the same or of a similar nature
to any of the foregoing, which are required to be paid, withheld or collected,
or (ii) any liability for amounts referred to in (i) as a result of any
obligations to indemnify another person.


ARTICLE II.


PURCHASE AND SALE OF ACQUIRED ASSETS


2.1 Transfer of Acquired Assets. Pursuant to the terms and subject to
the conditions of this Agreement, in exchange for the consideration set forth
in Section 2.2 below, at the Closing, Seller shall sell, assign and deliver to
Buyer, and Buyer shall purchase from Seller, the Acquired Assets.


2.2 Purchase Price/ Payment Procedure. As consideration for the Acquired Assets,
Buyer shall tender Seller an amount equal to Six Hundred Thirty Six Thousand One
 
 
2

--------------------------------------------------------------------------------

 
 
Hundred Twenty (636,120) shares of common stock of Seller as well as Buyer’s
rights to any and all open, promised or unissued shares of Seller (the “Purchase
Price”), payable as follows:


(a) At the Closing, Buyer shall deliver, or cause to be delivered, to Seller a
stock certificate representing the Six Hundred and Thirty Six Thousand One
Hundred and Twenty (363,120) shares of common stock of Seller.


As consideration for the Acquired Assets, Buyer shall tender to Seller, as
follows:


(a) At the Closing, Buyer shall deliver, or cause to be delivered, to Seller a
stock certificate representing to Six Hundred and Thirty Six Thousand One
Hundred and Twenty (636,120) shares of common stock of seller;


(b) All Buyer’s rights to any and all open, promised or unissued shares of
Seller


2.3 Assets Excluded; Liabilities Not Assumed. Seller shall not sell nor Buyer
purchase any assets other than the Acquired Assets and, and Seller shall not be
required to, assume or be obligated to pay, discharge or perform, any debts,
liabilities, adverse claims or obligations of any kind or nature whatsoever of
Seller, whether in connection with the Acquired Assets or otherwise and whether
arising before or after the consummation of the transactions contemplated
herein, or bear any cost or charge with respect thereto. Buyer shall assume or
be obligated to pay, discharge or perform, all debts, liabilities, adverse
claims or obligations of any kind or nature whatsoever of Seller, in connection
with the Acquired Assets arising before the consummation of the transactions
contemplated herein as listed in Exhibit “D” with the exception of the legal
fees of the law firm Cane and Clark, the auditor’s fees and the accounting fees.


ARTICLE III.


CLOSING


3.1 Closing. The closing of the transactions contemplated herein (the "Closing")
shall occur on November 16, 2007, or at such other time and place as the parties
may agree (the "Closing Date"), provided that all of the Closing conditions set
forth in Section 3.3 hereof shall have occurred.


3.2 Deliveries. Together with an executed counterpart of this Agreement, the
following items shall be delivered by the parties at the Closing:


(a) By Buyer. Buyer shall deliver a certificate in an amount equal to Six
Hundred and Thirty Six Thousand One Hundred and Twenty (636,120) share of common
stock of Seller as well as Buyer’s relinquishment of any rights to any and all
open, promised or unissued shares of Seller
 
 
3

--------------------------------------------------------------------------------

 
 
(b) By Seller. Seller shall deliver to Buyer:


(i) This executed document representing the Bills of Sale, in form and substance
satisfactory to Buyer and sufficient to convey the Acquired Assets to Buyer;


(ii) Such electronic and paper copies and representations of the Intellectual
Property as may in Buyer’s reasonable judgment are necessary to convey the
Intellectual Property to Buyer;


(iii) an Assignment of Seller’s rights in the patent application pending before
the Patent and Trademark Office as application no. 60745514, filed by Kelly Owen
on or about April 24, 2006 titled “Invisidesk Private Communication,
Authentication and Connection Portal”; and


(iv) Such other documents and instruments as are reasonably necessary to
consummate the transactions contemplated hereby.


3.3 Conditions to Closing. Buyer and Seller shall not be obligated to consummate
the Closing and the transactions contemplated hereby and may terminate this
Agreement without incurring any liability unless (a) Buyer has delivered the
items specified in Section 3.2(a) and Seller has delivered the items specified
in Section 3.2(b).


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer that:


4.1 Organization. Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of New Jersey and has
full power and authority to own, lease and operate its properties and to carry
on its business as it is now being conducted. Seller is duly qualified or
licensed as a foreign limited liability company to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except for failures to be so qualified or licensed and
in good standing that would not, individually or in the aggregate, affect the
Acquired Assets in a materially adverse manner.


4.2 Authorization. Seller has all necessary power and authority and has taken
all action necessary to enter into this Agreement, to consummate the
transactions contemplated hereby and to perform its obligations hereunder. This
Agreement has been duly executed and delivered by Seller and is a valid and
binding obligation of Seller, enforceable against it in accordance with its
respective terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting the
rights of creditors generally and limitations imposed by equitable principles,
whether considered in a proceeding at
 
 
4

--------------------------------------------------------------------------------

 
 
law or in equity, and the discretion of the court before which any proceeding
therefore may be brought.


4.3 Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been conducted without the intervention of any person
or entity acting on behalf of Seller in such a manner as to give rise to any
valid claim against Buyer for any broker's or finder's commission, fee or
similar compensation and Seller shall indemnify Buyer and hold it harmless from
any liability or expense arising from any claim for brokerage commissions,
finder's fees or other similar compensation based on any agreement, arrangement
or understanding made by or on behalf of Seller.


4.4 Litigation, Proceedings and Applicable Law. There are no Actions, suits,
investigations or proceedings, at law or in equity or before or by any
governmental authority or instrumentality or before any arbitrator of any kind,
pending or, to Seller's Knowledge, threatened (a) against Seller which, if
determined adversely against Seller, would have a material adverse effect on
Seller's or Buyer's ability to use the Intellectual Property in the manner in
which it is now being used by Seller, or (b) seeking to delay or enjoin the
consummation of the transactions contemplated hereby. To the Knowledge of
Seller, there are no outstanding orders, decrees or stipulations issued by any
federal, state, local or foreign, judicial or administrative authority in any
proceeding to which Seller is or was a party relating to the Acquired Assets.


4.5 No Conflict Or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby or
thereby will result in (a) a violation of or a conflict with any provision of
the Articles of Organization or By-Laws of Seller, (b) a material breach or
termination of, or a material default under, any term or provision of any
contract to which Seller is a party or an event which, with notice, lapse of
time, or both, would result in any such material breach, such termination or
such material default, or (c) a material violation by Seller of any Legal
Requirement or an event which, with notice, lapse of time or both, would result
in such a material violation.


4.6 Intellectual Property.


(a) Seller owns all rights to the Acquired Assets without any conflict or
infringement of the intellectual property rights of others. All source code
included within the Intellectual Property constitutes a trade secret of Seller
and is not part of the public knowledge or literature, and Seller has taken
reasonable action to protect such source code as a trade secret. In addition,
Seller has taken reasonable steps (including, without limitation, entering into
Confidentiality Agreements with all officers and employees of and consultants
involved in Seller’s business) to maintain the secrecy and confidentiality of
and its proprietary rights in, all Intellectual Property.


(b) (1) Schedule A lists (i) all patents and patent applications and all
registered copyrights, trade names, trademarks, service marks and other company,
product or service identifiers included in the Intellectual Property, and
specifies the jurisdictions in which each of the foregoing has been registered,
including the respective registration numbers, and/or any application for any
such registration has been filed; (ii) all licenses, sublicenses and other
agreements as to which Seller is a party and pursuant to which Seller or any
other Person is authorized to use any Intellectual Property; and (iii) all
licenses under which Seller is or may be obligated to make royalty or other
payments. Copies of all licenses, sublicenses and other agreements indentified
pursuant to clauses (ii) and (iii) above have been delivered by Seller to Buyer.
(2) Schedule B lists all equipment to be delivered by Seller to Buyer located in
Amsterdam, Netherlands. (3) Schedule C lists all office equipment located at
10805 Holder St., Suite 210, Cypress, CA 90630 and located in Amsterdam,
Netherlands to be delivered by Seller to Buyer.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)  Seller is not in violation in any material respect of any license,
sublicense or agreement described in Schedule A, B or C. As a result of the
execution and delivery of this Agreement or the performance of Seller's
obligations hereunder, neither Seller nor Buyer shall be in violation in any
material respect of any license, sublicense or agreement described in such
schedule.


(d) Seller is the sole owner of all necessary right, title and interest in and
to (free and clear of any liens, encumbrances or security interests) all
non-public domain Intellectual Property necessary to fully exploit the Acquired
Assets and has full rights to the use, sale, license or disposal thereof. Except
as expressly set forth in Schedule A, B, C no other Person has any rights with
respect to any of the Intellectual Property, nor is any consent or approval of
any third party needed to fully utilize and exploit the Acquired Assets as
presently configured.


(e) No claims with respect to the Acquired Assets have been asserted to Seller,
or, to Seller's Knowledge, are threatened by any person, and Seller knows of no
claims (i) to the effect that Seller infringes any copyright, patent, trade
secret, or other intellectual property right of any third party or violates any
license or agreement with any third party, (ii) contesting the right of Seller
to use, sell, license or dispose of any Intellectual Property, or (iii)
challenging the ownership, validity or effectiveness of any of the Intellectual
Property.


(f) To the Knowledge of Seller, all trademarks, service marks, and other
company, product or services identifiers held by Seller are valid and subsisting
worldwide.


(g) To the Knowledge of Seller, and except as expressly set forth in Schedule A,
there has not been and there in not now any unauthorized use, infringement or
misappropriation of any of the Intellectual Property by any third Party. Sell
has not been sued or, to Seller’s Knowledge, charged as a defendant in any
claim, suit, action or proceeding that involves a claim of infringement of any
patents, trademarks, service marks, copyrights or other intellectual property
rights that comprise the Acquired Assets. Seller does not have any infringement
liability with respect to any patent, trademark, service mark, copyright or
other intellectual property right of any third party insofar as the Acquired
Assets are concerned.
 
 
6

--------------------------------------------------------------------------------

 
 
(h) No Intellectual Property is subject to any outstanding order, judgment,
decree, stipulation or agreement restricting in any material manner the
licensing thereof by Seller. Seller has not entered into any agreement to
indemnify any other person against any charge of infringement of any
Intellectual Property, except in the ordinary course of business. Seller has not
entered into any agreement granting any third party the right to bring
infringement actions with respect to, or otherwise to enforce rights with
respect to, any Intellectual Property. Seller has the exclusive right to file,
prosecute and maintain all applications and registrations with respect to the
Intellectual Property developed or owned by seller.


(g)  Except as set forth in Schedule A, B, and C, no person has a license to use
or the right to acquire a license to use any future version of any product based
on the Intellectual Property or any product based on the Intellectual Property
that is under development, and no agreement to which Seller is a party will
restrict Buyer from charging customers for any such new version or product.


4.7 Assets Generally. Seller holds good and marketable title, license to or
leasehold interest in all of the Acquired Assets and has the complete and
unrestricted power and the unqualified right to sell, assign and deliver the
Acquired Assets to Buyer. Upon consummation of the transactions contemplated by
this Agreement, Buyer will acquire good and marketable title, license or
leasehold interest to the Acquired Assets free and clear of any encumbrances and
there exists no restriction on the use or transfer of the Acquired Assets. No
Person other than Seller has any right or interest in the Acquired Assets,
including the right to grant interests in the Acquired Assets to third parties.


4.8 Products. The Acquired Assets operate in compliance with Seller's
specifications for such products.


4.9 Working Order. All of the tangible Acquired Assets are, and as of the
Closing Date will be, in good condition, working order and repair, normal wear
and tear excepted.


ARTICLE V.


REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer hereby represents and warrants to Seller as follows:


5.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Nevada and has full corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted.


5.2 Authorization. Buyer has all necessary corporate power and authority and has
taken all corporate action necessary to enter into this Agreement to consummate
the transactions contemplated hereby and thereby and to perform its obligations
hereunder. This Agreement and has been duly executed and delivered by Buyer and
is a valid and binding obligation of Buyer, enforceable against it in accordance
with its terms subject to the effect of applicable bankruptcy,
 
 
7

--------------------------------------------------------------------------------

 
 
insolvency, reorganization, moratorium, and other similar laws relating to or
affecting the rights of creditors generally and limitations imposed by equitable
principles, whether considered in a proceeding at law or in equity, and the
discretion of the court before which any proceeding therefore may be brought.


5.3 Brokers. All negotiations relating to this Agreement and the transactions
contemplated hereby have been conducted without the intervention of any person
or entity acting on behalf of Buyer in such a manner as to give rise to any
valid claim against Seller for any broker's or finder's commission, fee or
similar compensation.


5.4 Consents and Approvals. No consent, waiver, approval or authorization of or
by, or declaration, filing or registration with, any governmental or regulatory
authority is required to be made or obtained by Buyer in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.


ARTICLE VI.


CERTAIN COVENANTS


6.1 Covenants of Both Parties. Buyer, on the one hand, and Seller, on the other
hand, each covenant to the other that:


(a) Further Assurances. Each party will cooperate in good faith with the other
and will take all appropriate action and execute any documents, instruments or
conveyances of any kind which may be reasonably necessary or advisable to carry
out any of the transactions contemplated hereunder. From and after the execution
hereof, Seller will promptly refer all inquiries with respect to the ownership
of the Acquired Assets to Buyer and execute such documents as Buyer may
reasonably request from time to time to evidence transfer of the Acquired Assets
to Buyer.


6.2 Seller's Covenants. Seller covenants to Buyer that:


(a) Cooperation and Transition Assistance. Seller shall use its best efforts to
facilitate the transition of customers, customer support services, and
development, marketing and sales functions related to the Acquired Assets to
Buyer, and shall direct any new inquiries regarding the Acquired Assets to Buyer
or its assignee.


(b) Documentation. Seller shall provide Buyer with full and complete
documentation, both written and computer generated, relating to any business
that Seller has conducted using the Acquired Assets, including all
correspondence and files relating to their development.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE VII.


INDEMNIFICATION


7.1 Indemnification by the Seller. In the event Seller (a) breaches or is deemed
to have breached any of the representations and warranties contained in Article
IV herein, or (b) fails to perform or comply with any of the covenants and
agreements set forth in this Agreement, Seller shall hold harmless, indemnify
and defend Buyer, and each of its directors, officers, shareholders, attorneys,
representatives and agents, from and against any Damages incurred or paid by
Buyer to the extent such Damages arise or result from a breach by Seller of any
such representations or warranties or a violation of any covenant in this
Agreement.


7.2 Indemnification By Buyer. In the event Buyer (a) breaches or is deemed to
have breached any of the representations and warranties contained in Article V
herein or (b) fails to perform or comply with any of the covenants and
agreements set forth in this Agreement, then Buyer shall hold harmless,
indemnify and defend Seller from and against any Damages incurred or paid by the
Seller to the extent such Damages arise or result from a breach by Buyer of any
such representations and warranties or a violation of any covenant in this
Agreement.


7.3 Notification Of Claims. If any party or parties (the "Indemnified Party")
reasonably believes that it is entitled to indemnification hereunder, or
otherwise receives notice of the assertion or commencement of any third-party
claim, action, or proceeding (a "Third-Party Claim"), with respect to which such
other party or parties (the "Indemnifying Party") is obligated to provide
indemnification pursuant to Section 7.1 or 7.2 above, the Indemnified Party
shall promptly give the Indemnifying Party written notice of such claim for
Indemnification (an "Indemnity Claim"). Any claim for indemnification under this
Section 7 must be brought prior to the expiration of the survival period for the
representation and warranty as set forth in Section 8.1. The delivery of such
notice of Indemnity Claim ("Claim Notice") shall be a condition precedent to any
liability of the Indemnifying Party for indemnification hereunder. The
Indemnifying Party shall have twenty (20) days from the receipt of a Claim
Notice (the "Notice Period") to notify the Indemnified Party of whether or not
the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Indemnity Claim.


7.4 Resolution Of Claims.


(a) With respect to any Indemnity Claim involving a Third-Party Claim, following
prompt notification of the Indemnifying Party, the Indemnified Party shall
proceed with the defense of such Third-Party Claim. During such defense
proceedings, the Indemnified Party shall keep the Indemnifying Party informed of
all material developments and events relating to the proceedings. The
Indemnifying Party shall have a right to be present at the negotiation, defense
and settlement of such Third-Party Claim. The Indemnified Party shall not agree
to any settlement of the Third-Party Claim without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. Following
entry of judgment or settlement with respect to the Third-Party Claim, any
dispute as to the liability of the Indemnifying Party with respect to the
Indemnity Claim shall be resolved as provided in Section 7.5.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) With respect to any Indemnity Claim not involving a Third-Party Claim, if
the Indemnifying Party disputes its liability within the Notice Period, the
liability of the Indemnifying Party shall be resolved in accordance with Section
7.5.


(c) In the event that an Indemnified Party makes an Indemnity Claim in
accordance with Section 7.3 and the Indemnifying Party does not dispute its
liability within the Notice Period, the amount of such Indemnity Claim shall be
conclusively deemed a liability of the Indemnifying Party.


7.5  Arbitration. All disputes under this Agreement shall be settled by
arbitration before a single arbitrator pursuant to the commercial law rules of
the American Arbitration Association. Arbitration may be commenced at any time
by any party hereto giving written notice to each other party to a dispute that
such dispute has been referred to arbitration under this Section 7.5. The
arbitrator shall be selected by the joint agreement of the Indemnifying Party
and Indemnified Party, but if they do not so agree within 20 days after the date
of the notice referred to above, the selection shall be made pursuant to the
rules from the panels of arbitrators maintained by such Association. Any award
rendered by the arbitrator shall be conclusive and binding upon the parties
hereto; provided, however, that any such award shall be accompanied by a written
opinion of the arbitrator giving the reasons for the award. This provision for
arbitration shall be specifically enforceable by the parties and the decision of
the arbitrator in accordance herewith shall be final and binding without right
of appeal. Each party shall pay its own expenses of arbitration and the expenses
of the arbitrator shall be equally shared; provided, however, that if in the
opinion of the arbitrator any claim for indemnification or any defense or
objection thereto was unreasonable, the arbitrator may assess, as part of his
award, all or any part of the arbitration expenses of the other party (including
reasonable attorneys' fees) and of the arbitrator against the party raising such
unreasonable claim, defense or objection. To the extent that arbitration may not
be legally permitted hereunder and the parties to any dispute hereunder may not
at the time of such dispute mutually agree to submit such dispute to
arbitration, any party may commence a civil action in a court of appropriate
jurisdiction to solve disputes hereunder. Nothing contained in this Section 7.5
shall prevent the parties from settling any dispute by mutual agreement at any
time.


7.6 Indemnification Threshold. Notwithstanding anything to the contrary herein,
in no event shall any party be liable to any other party under any warranty,
representation, indemnity or covenant made by such party in this Agreement until
the aggregate amount of Damages thereunder against such party exceeds Ten
Thousand Dollars ($10,000) (the "Threshold"), at which point such party shall be
liable for the full amount of liability for such claims below and above the
threshold.


ARTICLE VIII


MISCELLANEOUS


8.1 Survival of Representations and Warranties. The representations, warranties
and indemnities included or provided for in this Agreement or in any agreement,
schedule or certificate or other document or instrument delivered pursuant to
this Agreement will survive the Closing Date for a period of twenty-four months.
No claim may be made by any party hereto unless written notice of the claim is
given within that twenty-four month period; provided, however, that the
foregoing limitation period will not apply to a breach of any representation,
warranty or covenant known to any party before the Closing Date.


8.2 Setoff. Buyer may set off any amount that may be owed to it by Seller under
this Agreement against any amount otherwise payable to Seller by Buyer, but any
such setoff shall in no manner limit Seller's liability, if any, to Buyer.


8.3 Noncompetition. Seller shall not, at any time within the 3-year period
immediately following the Closing Date, directly or indirectly engage in any
activities similar to or competitive with the activities of Buyer. This
provision shall be of no further effect in the event of a breach by Buyer of its
obligations under Sections 2.2(a).


8.4  Press Releases and Public Announcements. Prior to the Closing Date, neither
Buyer nor Seller (nor their respective shareholders, officers and directors)
shall issue any press release or make any public announcement concerning the
matters set forth in this Agreement (other than as required by applicable
disclosure rules or regulations) without the consent of the other party. Buyer
and Seller will cooperate to jointly prepare and issue any press release which
may be issued to announce the closing of the transactions contemplated by this
Agreement.


8.5 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Buyer may,
without need for any consent or notice to Seller, assign all of its rights and
obligations under this Agreement to any Affiliate of Buyer, and such assignment
shall release Buyer of all of its liabilities and obligations to Seller,
provided such liabilities and obligations are fully assumed by Buyer's assignee.


8.6 Notices. Unless otherwise provided herein, any notice, request, instruction
or other document to be given hereunder by either party to the other shall be in
writing and delivered by telecopy or other facsimile (with receipt
acknowledged), delivered personally or mailed by certified mail, postage
prepaid, return receipt requested (such mailed notice to be effective on the
date such receipt is acknowledged or refused), to the addresses of the parties
appearing below, or to such other place and with such other copies as either
party may designate as to itself by written notice to the other.
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Seller, to:
 
EncryptaKey, Inc., New Jersey
 
10805 Holder St., Suite 210
 
Cypress, CA 90630
 
Attention: Kelly Owen
 
Facsimile: (714) 821-8096
 

 
      If to the Buyer, to:
 
EncryptaKey, Inc., Nevada
1802 N. Carson St., Suite 212
Carson City, NV 89701
Attention: Charles Christ
Facsimile: 560-430-4842

    
8.7 Choice of Law. This Agreement shall be governed under and construed in
accordance with the laws of the State of Nevada without regard to its choice of
law principles. For purposes of any dispute or controversy arising under this
Agreement or the transactions contemplated hereby, the parties mutually consent
to the exclusive jurisdiction of the state and federal courts sited within the
State of Nevada.


8.8  Entire Agreement; Amendments And Waivers. This Agreement, together with all
exhibits and schedules hereto, constitute the entire agreement among the parties
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties. No supplement, modification or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.


8.9  Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signature pages
shall be considered originals.


8.10 Titles. The titles, captions or headings of the Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, in multiple originals, all as of the day and year first above
written.


 
11

--------------------------------------------------------------------------------

 
 

  SELLER:       ENCRYPTAKEY INC., New Jersey    
By:
/s/Kelly Owen                 11/16/07   Name: Kelly Owen   Title: President

 



 
BUYER:
      ENCRYPTAKEY, INC., Nevada    
By:
/s/Charles Christ             11/16/07   Name: Charles Christ   Title: Chief
Operating Officer

 
 
12

--------------------------------------------------------------------------------

 

Schedule A
 
(Acquired Assets)
 
All right, title and interest in patent application pending before the Patent
and Trademark Office as application no. 60745514, filed by Kelly Owen on or
about April 24, 2006 titled “Invisidesk Private Communication, Authentication
and Connection Portal” and all Intellectual Property related thereto.
 
 
13

--------------------------------------------------------------------------------

 
 
Schedule B
 
Assets
 


 
For purposes of this Agreement, “Assets” shall mean the following:
 
1. All of Assignor’s rights, duties and obligations under the Development
Contract.
 
2. All of Assignor’s rights in the “Encryptakey” trademark; and
 
3. All of Assignor’s equipment used in testing and development of the contract,
listed as follows:
 
CISCO PURCHASES
    2 x WS-C2950G-12   Catalyst 2950 12 port 10/100BTX W/2-GBICSLOTS ENH IMAGE
-MF IN H SWITCHES.  
SERIAL SFHK0649W14H SFH0649W14K.
      1 x WS-C3550-24-EMI  24-10/100 BTX & 2 GBIC PORTS ENHANCED   MULTILAYER SW
IMAGE   SERIAL SCHK0648W05Q      
2 x PIX-515E-UR-BUN PIX 515E FIREWALL BUNDLES (CHASSIS UNRESTRICTED SW 2 FE)
  SERIAL S88806504961 S8880504964       2 x PIX-515E-FOBUN2 PIX 515E FIREWALL
BUNDLES (CHASSIS FAILOVER SW 2 FE PORTS)   SERIAL S88806505749 S88806506750    
  1 x CISCO IDS-4230-FE 4230 SENSOR CHASSIS S/W TWO 10/100 PORTS UP TO 45MBPS  
SERIAL 22280181811       3 X CISCO HIDS-WEB-WIN -K9= WINDOWS WEB AGENT PROTECTS
OS LICENSE ONLY   1 CWVMS-2.1-WI NR-K9 VMS 2.1 WIN 20 DEVICE RESTRICTED HIDS
3DESSW      
SERVER HARDWARE
    7 x IBM 86864RX X SERIES 350 XEON MP-1.4G 512KB 1GB RACK OPEN BAY   SERIAL
NUMBERS       7 x IBM 19K4638 XEON MP-1.4 G 412KB CACHE FOR XSERIES 360 TYPE
8686  

 
 
 

--------------------------------------------------------------------------------

 
 
 
14 x IBM 33L3283 512 MB PC1600 ECC DDR XSERIES 255 8685 360 8686
     
7 x IBM 06P5740 SERVERAID 4LX 1CH PCI TO ULTRA 160 SCSI W/32MB CACHE
     
21 x 06P5755 36.4GB U160SCSI HD 10K RPM HOT-SWAP SL
     
KVM SWITCH
    1 x TRIPP.LITE B050-000 KVM SWITCH CONSOLE   S/N 9529ACPCB587950132 BOARD
I.D. 0A0801A0433263B4   FIRMWARE V 04.01.00 BUILD 3191 STANDARD EDITION REV. OE
      7 x 6 FT CABLE FOR B050-000      
TAPE BACKUP
   
1 x IBM 4560SLX 4560 MODULAR TAPE LIBRARY BASE UNIT 0DR/0SLOT RACK
     
1 x IBM 59P6658 4560 MODULAR TAPE LIBRARY 100/200GB LTO DRIVE UPGRADE
     
50 x MAXELL 183800 100GB LTO-1 ULTRIUM 1PK
     
1 x MAXELL 183804 1PK LTO UNIVERSAL CLEAN CART REQUIRES CORRECT FIRMWARE
      1 x IBM 59P6659 LTO CARTRIDGE MAGAZINE      
TAPE BACKUP SOFTWARE
    7 x CA BRIGHTSTOR ARCSERVE V9 WIN BACKUP ED      
ANTI-VIRUS SOFTWARE
    20 SYMANTEC VALUE LICENSING 10022488 SAV ENT 8.5 10-24U      
1 x SYMANTEC 10024206 SAV ENTERPRISE EDITION 8.5 MEDIA PACK
     
W2K SERVER SOFTWARE
    7 x MICROSOFT C-10-00165 WINDOWS ADV SERVER 2K VOL-6.0 30PTS      
50 x MICROSOFT C78-00205 WINDOWS 2K SERVER VOL CAL 1 PT
      1 x MICROSOFT C81-00047 WINDOWS TERMINAL SERVICES 2K INTCON VOL-5.0 30 PTS
     
SQL 2K SOFTWARE
   
2 x MICROSOFT 810-00846 SQL SERVER 2K ENT VOL-5.01 1-PROC LIC 125 PTS
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

1 x MICROSOFT 810-00851 WWF SQL SERVER 2K ENT DISK KIT      
EXCHANGE 2K SERVER SOFTWARE
    1 x MICROSOFT 312-01423 EXCHANGE SERVER 2K VOL 15PTS       50 x MICROSOFT
381-01417 EXCHANGE 2K VOL CAL 1PT       1 x MICROSOFT 312-01320 WWF EXCHANGE
SERVER 2K FOR W2K DISK KIT      
5194-25T IBM NAS BOX
 
1IBM 5194-25T-0000 IBM 5195 NAS Model 25T includes (3) 73.4GB HDD
  1IBM 5194-25T-0114 Power Cord 110v   1IBM 5194-25T-0300 512MB Memory Upgrade  
6IBM 5194-25T-3125 146.8GB 10K U160 Hot Swap  
1IBM 5194-25T-3225 2nd Processor Upgrade
 
2IBM 5194-25T-3305 10/100/1000 Accel Enet Adpt
  1IBM 5194-25T-3602 Model 25T Rack Mount   1IBM 5194-25T-3902 PCI ServerAID 4H
Adpt  
1IBM 5194-25T-4000 Code Preload
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
Item
Count
Location
10 key adding machine
2
Cypress HQ
12U mobile rack case
1
Cypress HQ
19” wide screen Monitor
1
Cypress HQ
21” HP wide screen monitor
9
Cypress HQ
2400 lumen projector
1
Cypress HQ
8u mobile rack case
1
Cypress HQ
Brother Laser Multifunction fax/scanner/printer
2
Cypress HQ + Delmar CA
Conference table
1
Cypress HQ
Coffee machine
1
Cypress HQ
credenza
2
Cypress HQ
cubicle
6
Cypress HQ
Executive cabinet whiteboard
1
Cypress HQ
Executive desk
1
Cypress HQ
Executive credenza with hutch
1
Cypress HQ
Executive rolling chair
1
Cypress HQ
Executive waiting chairs
2
Cypress HQ
high backed guest chair
4
Cypress HQ
HP DC7700 slim PC
6
Cypress HQ
HP DL360 g4 server
4
Cypress HQ
HP DL360 g5 server
5
Cypress HQ
HP media center computer
3
Cypress HQ
Icon touch screen 17” monitor
1
Cypress HQ
in ceiling speakers, pair
1
Cypress HQ
IO gear 8 port KVM
1
Cypress HQ
IO gear 8 port VGA video switch
1
Cypress HQ
L shaped work desk
2
Cypress HQ
Long credenza
1
Cypress HQ
Lynksys 12 port switch
1
Cypress HQ
Lynksys 24 port switch
2
Cypress HQ
Lynksys 4 port cable DSL router
1
Cypress HQ
Lynksys 80211 b/g MIMO wireless router
1
Cypress HQ
Microwave
1
Cypress HQ
PBX phone system
1
Cypress HQ
PBX phones
4
Cypress HQ
Projector Screen
1
Cypress HQ
Reception desk
1
Cypress HQ
Replacement SSCI hard drive
4
Cypress HQ
Rolling office chairs
12
Cypress HQ
Single disk DVD player
2
Cypress HQ
Small form factor Toshiba notebook
1
Cypress HQ
Sony 5.1 surround sound system
1
Cypress HQ
Staples office 12 sheet shredder
1
Cypress HQ
Targus notebook dock
1
Cypress HQ
Toaster Oven
1
Cypress HQ
Toshiba 15.4” notebook computer
1
Cypress HQ
Tripp-Lite IP KVM
1
Cypress HQ
Vizio 40” LCD wide screen TV
1
Cypress HQ
Water cooler
1
Cypress HQ
Whiteboard
1
Cypress HQ
Macbook pro laptop
1
India
Cisco 3650 switch
2
Cypress HQ

 
 
 

--------------------------------------------------------------------------------

 
 
Cisco 1801 router
3
Cypress HQ
Cisco 2811 router
1
Cypress HQ
WS-C2950G-12 Catalyst 2950 12 port 10/100 BTX
2
Amsterdam, Netherlands
WS-C3550-24-EMI 24-10/100 BTX & 2 GBIC Ports
 
Amsterdam, Netherlands
Enhanced multiplayer
1
Amsterdam, Netherlands
PIX-515E-UR-BUN PIX 515E Firewall Bundles
2
Amsterdam, Netherlands
PIX-515E-FOBUN2 PIX 515E Firewall Bundles
2
Amsterdam, Netherlands
CISCO IDS-4230-FE 4230 SENSOR CHASSIS
1
Amsterdam, Netherlands
CISCO HIDS-WEB-WIN -K9= WINDOWS WEB AGENT PROTECTS OS LICENSE ONLY
3
Amsterdam, Netherlands
CWVMS-2.1-WI NR-K9 VMS 2.1 WIN 20 DEVICE RESTRICTED HIDS 3DESSW
1
Amsterdam, Netherlands
IBM 86864RX X SERIES 350 XEON MP-1.4G 512KB 1GB RACK
7
Amsterdam, Netherlands
IBM 19K4638 XEON MP 1.4G 412KB CACHE FOR XSERIES 360 TYPE 8686
7
Amsterdam, Netherlands
IBM 33L3283 512MB PC1600 ECC DDR XSERIES 255 8685 360 8686
14
Amsterdam, Netherlands
BM 06P5740 SERVERAID 4LX 1CH PCI TO ULTRA 169 SCSI W/32MB CACHE
7
Amsterdam, Netherlands
06P5755 36.4GB U160SCSI HD 10K RPM HOT-SWAP SL
21
Amsterdam, Netherlands
ATEN TECHNOLOGIES ACS1208L 8PORT SLICEAWAY KVM SWITCH W/QT LCD CONSOLE LU BLACK
1
Amsterdam, Netherlands
ATEN TECHNOLOGIES 2L5202P 6FT SPHD15M/DIN6M CABLE FOR CS1208L/CS12
 
Amsterdam, Netherlands
ATEN IP KVM
1
Amsterdam, Netherlands
IBM 4560SLX 4560 MODULAR TAPE LIBRARY BASE UNIT 0DR/0SLOT RACK
1
Amsterdam, Netherlands
IBM 59P6658 4560 MODULAR TAPE LIBRARY 100/200GB LTO DRIVE UPGRADE
1
Amsterdam, Netherlands
MAXELL 183804 1PK LTO UNIVERSAL CLEAN CART
1
Amsterdam, Netherlands
IBM 59P6659 LTO CARTRIDGE MAGAZINE
1
Amsterdam, Netherlands

 
 
 

--------------------------------------------------------------------------------

 
 
Encryptakey, Inc.
Unpaid Bills Detail
As of November 15, 2007
 

 
Type
Date
Num
Due Date
Aging
Open Balance
5w Public Relations
             
Bill
5/15/2007
76946
6/1/2007
167
10,979.09
 
Bill
6/15/2007
77118
7/1/2007
137
12,361.39
 
Bill
8/15/2007
77445
8/25/2007
82
10,137.46
Total 5W Public Relations
         
33,477.94
             
American Express
             
Bill
5/29/2007
3715-386872-61008
6/13/2007
155
68,121.94
 
Bill
6/29/2007
3715-386872-61008
7/14/2007
124
27,461.86
 
Bill
7/29/2007
3715-386872-61008
8/13/2007
94
10,294.46
 
Bill
8/29/2007
 
9/8/2007
68
921.97
 
Bill
9/30/2007
61008
10/10/2007
36
3,260.42
Total American Express
         
110,060.65
             
American Registrar and Transfer Company
             
Bill
8/8/2007
 
8/8/2007
99
35.53
Total American Registrar and Transfer Company
         
35.53
             
Arrowhead
             
Bill
7/14/2007
07G002828212025
8/5/2007
102
24.10
 
Bill
9/15/2007
0710028212025
9/25/2007
51
89.87
Total Arrowhead
         
113.97
             
AT&T
             
Bill
10/10/2007
 
10/20/2007
26
1,178.00
Total AT&T
         
1,178.00
             
Blue Mine Group
             
Bill
3/30/2007
1687
3/30/2007
230
11,897.50
 
Bill
4/30/2007
1701
4/30/2007
199
2,471.25
 
Bill
5/1/2007
1696
5/1/2007
198
7,500.00
Total Blue Mine Group
         
21,868.75
             
Cane Clark LLP
             
Bill
12/31/2006
54
1/30/2007
289
8,357.10
 
Bill
3/15/2007
FC 34
3/15/2007
245
304.98
 
Bill
4/17/2007
FC 137
4/17/2007
212
263.67
 
Bill
5/16/2007
FC 229
5/16/2007
183
119.52
 
Bill
5/3/2007
568
6/2/2007
166
15,824.19
 
Bill
6/20/2007
FC 355
6/20/2007
148
417.38
 
Bill
6/4/2007
670
7/4/2007
134
6,068.75
 
Bill
7/16/2007
FC 399
7/26/2007
112
387.86
 
Bill
7/3/2007
786
8/2/2007
105
8,459.56
 
Bill
8/15/2007
Finance August
8/25/2007
82
572.69
 
Bill
8/6/2007
919
9/5/2007
71
7,192.69
 
Bill
9/19/2007
Finance Charge
9/29/2007
47
792.29
 
Bill
9/6/2007
1057
10/6/2007
40
2,167.50
Total Cane Clark LLP
         
50,928.18

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
CES
             
Bill
2/1/2007
2403-1
3/1/2007
259
1,600.00
 
Bill
5/1/2007
2403-3
6/1/2007
167
3,200.00
 
Bill
5/1/2007
2403-4
10/1/2007
45
3,200.00
 
Bill
8/29/2007
2403-6
10/1/2007
45
1,600.00
Total CES
         
9,600.00
             
City of Cypress
             
Bill
8/16/2007
Business License
8/26/2007
81
40.00
Total City of Cypress
         
40.00
             
DC Services
             
Bill
5/14/2007
DC/AMS/70508
5/14/2007
185
4,373.25
 
Bill
10/7/2007
DC/AMS/70071
10/7/2007
39
4,373.25
Total DC Services
         
8,746.50
             
Don D. Meyers, Associates
             
Bill
6/6/2007
 
6/6/2007
162
1,050.00
 
Bill
9/18/2007
 
9/28/2007
48
750.00
Total Don D. Meyers, Associates
         
1,800.00
             
Eric Linxwiler
             
Bill
6/21/2007
Expense Report
6/21/2007
147
1,337.71
 
Bill
7/19/2007
Expense Report
7/19/2007
119
889.21
 
Bill
7/19/2007
Expense Report
7/29/2007
109
663.09
Total Eric Linxwiler
         
2,890.01
             
Exponents, Inc.
             
Bill
6/28/2007
205313
6/28/2007
140
159.00
 
Bill
6/30/2007
205336
6/30/2007
138
46.00
Total Exponents, Inc
         
205.00
             
Federal Express
             
Bill
9/20/2007
2-272-83467
9/30/2007
46
21.35
 
Bill
9/25/2007
2-280-84193
10/5/2007
41
16.49
Total Federal Express
         
37.84
             
In Tele Net
             
Bill
7/1/2007
52512
7/31/2007
107
212.00
 
Bill
8/1/2007
52865
8/31/2007
76
1,945.00
 
Bill
9/1/2007
53179
9/11/2007
65
1,873.22
 
Bill
10/1/2007
53482
10/11/2007
35
1,901.71
Total In Tele Net
         
5,931.93
             
Knobbe, Martens, Olson &Bear, LLP
             
Bill
6/26/2007
640942
6/26/2007
142
135.90

 
 
 

--------------------------------------------------------------------------------

 
 

 
Bill
8/23/2007
647554
8/23/2007
84
25.13
Total Knobbe, Martens, Olson & Bear, LLP
         
161.03
             
Law Offices of Morland C. Fisher
             
Bill
8/17/2007
Trademark App
8/27/2007
80
975.00
Total Law Offices of Morland C. Fisher
         
975.00
             
MEC - Cypress I
             
Bill
7/18/2007
August Rent
7/28/2007
110
3,983.70
 
Bill
8/17/2007
 
8/27/2007
80
3,983.70
 
Bill
9/19/2007
 
9/29/2007
47
4,182.89
Total MEC - Cypress I
         
12,150.29
             
Network World
             
Bill
8/16/2007
1016613
8/26/2007
81
18,500.00
Total Network World
         
18,500.00
             
Sichenzia Ross Friedman Ference LLP
             
Bill
6/7/2007
35542
6/7/2007
161
7,500.00
 
Bill
7/2/2007
35983
7/2/2007
136
5,000.00
 
Bill
8/3/2007
36499
8/3/2007
104
5,000.00
Total Sichenzia Friedman Ference LLP
         
17,500.00
             
TOTAL
         
296,432.66

 